DENY; and Opinion Filed April 18, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00402-CV

                         IN RE JOSEPH IVAN FIGUEROA, Relator

                 Original Proceeding from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-82894-2014

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Brown
       In this original proceeding, relator complains that the trial court has not ruled on relator’s

motion for speedy trial, which was purportedly mailed to the trial court on August 16, 2017 and

filed on August 23, 2017. We deny the petition.

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a

ministerial duty to rule upon a properly filed and timely presented motion. See State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig.

proceeding). To be properly filed and timely presented, a motion must be presented to a trial court

at a time when the court has authority to act on the motion. See In re Hogg–Bey, No. 05–15–

01421–CV, 2015 WL 9591997, at *1–2 (Tex. App.—Dallas Dec. 30, 2015, orig. proceeding)
(mem. op.). A trial court has a reasonable time within which to consider a motion and to rule. In

re Craig, 426 S.W.3d 106, 107 (Tex. App.—Houston [1st Dist.] 2012, orig. proceeding); In re

Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig. proceeding). Accordingly, to be

entitled to mandamus relief compelling a trial court to rule on a motion, a relator must establish

that the trial court (1) had a legal duty to rule on the motion because the motion was properly filed

and timely presented, (2) was asked to rule on the motion, and (3) failed or refused to rule on the

motion within a reasonable period of time. In re Molina, 94 S.W.3d 885, 886 (Tex. App.—San

Antonio 2003, orig. proceeding).

       As the party seeking relief, the relator has the burden of providing the Court with a

sufficient mandamus record to establish his right to mandamus relief. Lizcano v. Chatham, 416
S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig. proceeding) (Alcala, J. concurring); Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rules 52.3 and 52.7 require the

relator to provide “a certified or sworn copy” of certain documents, including any order

complained of, any other document showing the matter complained of, and every document that

is material to the relator’s claim for relief that was filed in any underlying proceeding. TEX. R.

APP. P. 52.3(k)(1)(A), 52.7(a)(1).

       Here, the mandamus record does not include a certified or sworn copy of the trial court’s

docket sheet or other proof that establishes relator filed the motion for speedy trial, requested a

hearing and/or ruling on the motion, and the trial court has failed to act on relator’s requests within

a reasonable time. TEX. R. APP. P. 52.3(k)(1)(a), 52.7(a). This record is insufficient to establish

that the motion was properly filed and timely presented and that the trial court was asked to rule

but failed to do so within a reasonable time. As such, relator has not established a violation of a

ministerial duty and is not entitled to mandamus relief. Accordingly, we deny relator’s petition




                                                 –2–
for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court

determines relator is not entitled to the relief sought).




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE




180402F.P05




                                                  –3–